--------------------------------------------------------------------------------

EXHIBIT 10.1
 
[unionhub.jpg]
 
 
Ref No: UHT/HR/07/0055
 
Date: 19th July 2011
 
MR. WONG WENG KUNG
NRIC No.720909-08-5057
NO 413, TANAH HITAM
31200 CHEMOR
PERAK
MALAYSIA
 
Dear Mr. Wong,
  
LETTER OF APPOINTMENT FOR THE POST OF CHIEF FINANCIAL OFFICER
    
We are pleased to confirm your employment as Chief Executive Officer of PGCG
group under the following terms and conditions:-
  
1) GRADING / SALARY
You are graded under Management Level (2) in the Staff Grading Scheme. Your
commencement salary shall be RM 28,380 per month and shall be reviewed in
January of each calendar year. Salary revision shall depend on individual
performance and achievement. Salary matters shall be treated at all times with
strictest confidence and shall not be a subject for discussion except with
management.
   
2) INCENTIVE
You are entitled to the Quarterly Performance Incentive as stated in the
company's incentive scheme.
   
3) PREVIOUS CONTRACT
This letter shall supersede the previous Employment Agreement between you and
Prime Global Capital Group Incorporated dated April 21, 2011.
  
4) APPOINTMENT DATE
As discussed and agreed, the effective date of your employment shall be 1st July
2011.
  
5) NORMAL WORKING HOURS
Monday to Friday    :9.00 am to 6.30 pm
Lunch Break                      :12.30 pm to 1.30 pm
  
It is however understood and agreed that these working hours may be varied from
time to time as the Company's requirements may dictate.
   
6) TIME AND ATTENTION
During the continuance of your employment under this agreement you shall:
a)
Devote the whole of your time, attention and skills to the business and affairs
of the Company and shall at all times comply with the reasonable and lawful
directions of the Company;

 
b)
Faithfully and diligently perform such duties (whether or not within the normal
scope of your duties) and exercise such powers as may be assigned to or vested
in you by the Company and shall do your utmost to promote the interest of the
Company; and

 
c)
Comply with the rules and regulations of the Company (which may be varied,
amended or supplemented from time to time by the Company) and any other document
which may be issued by the Company setting out the terms and conditions for its
employees.

   
 
Page 1 of 4

--------------------------------------------------------------------------------

 
  
7) SCOPE OF WORK AND RESPONSIBILITES
You shall report to the Board of Directors ("Board") and such other officer of
the Company as the Board may determine from time to time. As the CEO, you shall
have the authority and duty to manage and oversee the financial affairs of the
Company and shall have such other duties and responsibilities as the Board shall
determine, assign, or delegate from time to time during the Term. Subject to the
foregoing, you shall be subject to the overall supervision and policies of the
Board. Your responsibilities may be extended to cover related/associated
companies in the Group.
 
8) PROBATIONARY PERIOD
As this is a lateral reassignment, you are not required to serve the customary
probationary period. Your employment are hereby confirmed.
 
9) TERMINATION OF SERVICE
a)
The termination notice for Employee to the Company shall be two (2) month's
notice in writing or salary in lieu of notice thereof.

 
b)
Company shall have the right to terminate the employment agreement by giving you
twenty-four (24) hours notice and without any compensation payable to you in
event of any gross misconduct or criminal activities committed by you or serious
default or breach by you of any terms of the employment agreement or any of the
Company's rules and regulations which are in existence now or subsequently
revised or imposed by the Company,

 
The employee shall be deemed to have broken his/her contract of service with the
Company if he/she has been continuously absent from work for more than two (2)
days:
 
a)
without prior leave from the Company, and without reasonable explanation, or

b)
without informing or attempting to inform the Company of his/her reason of such
absence.

   
10) EMPLOYEES' PROVIDENT FUND / SOCSO
The Company and you shall contribute monthly sums of money to the Employees'
Provident Funds (EPF) [at the rate of 19% & 11% respectively] and SOCSO at the
current statutory rates or in accordance with such other prevailing legislation.
 
11) BONUS
Bonus is non contractual and its payment shall be at the entire discretion of
the Company and also based on your performance or achievement.
 
12) BUSINESS TRIP ALLOWANCE AND REIMBURSEMENT
Business Trip Allowance and Reimbursements will be paid on every 15th of the
month with refer to the Business Trip Claim Scheme upon submission of the
approved Claim Form, accompanied with valid original receipts which must be
verified and approved by the Company's authorized personnel.
 
13) ANNUAL LEAVE
You shall be granted as detailed below vacation leave for each year of completed
service with the Company, to be taken partially or fully at a mutually
convenient time. Annual vacation leave shall not be accrued without written
approved.
 
Less than 5 years =16 days
5 years and above = 18 days
 
You must notify the Company one (1) week in advance prior to commencement of the
annual leave, and entitled annual leave has to be utilised by 31st December of
each year. Unless authorized by management, this portion cannot be redeemed for
cash or benefit in kind. Maximum of 7 days can be carried forward to the
following year.
 
14) SICK LEAVE
Paid sick leave shall be applicable to employee of the Company to fourteen (14)
days per year when hospitalization is not required. You shall notify the Company
within twelve (12) hours of such incapacity and shall furnish the Company of
such evidence as may be required. Extended periods of sick leave may be
considered at the sole discretion of the Company on a case to case basis,
depending on length of service with the Company and the circumstances of each
individual case. In the event of hospitalization, the entitlement is sixty (60)
days of sick leave per year.
    
 
Page 2 of 4

--------------------------------------------------------------------------------

 
   
15) MEDICAL TREATMENT
Claims of medical attention and treatment must be substantiated by official
receipts and medical receipt of legitimate medical practitioners. This
entitlement is subject to a maximum aggregate limit of RM35 at any one time or
any other amount that may be determined by the management from time to time.
This benefit is in respect of yourself and not for your family and relatives,
and does not include self-inflicted injury, specialist medical / gynaecology
treatments, dental and optical care or hearing aids.
 
16) MATERNITY LEAVE
A female employee shall be granted sixty (60) consecutive days. Paid maternity
leave shall only be granted to the first five (5) children of the female
employees. The period of maternity shall include Saturday, Sunday and public
holiday which falls during the period of maternity leave. Maternity leave may
commence after at least 28 weeks of pregnancy. Leave of absence from work to
illness of any kind during the first 28 weeks shall be considered as normal sick
leave.
 
17) PATERNITY LEAVE
A male employee shall be entitled to one (1) day's paternity leave at the time
of the birth of their child upon confirmation of service with the Company.
 
18) MATRIMONIAL LEAVE
A confirmed employee shall be entitled to two (2) days of matrimonial leave in
connection to a first legal marriage while in the employment of the Company.
 
19) COMPASSIONATE LEAVE
You shall be entitled to two (2) days of compassionate leave in relation to the
bereavement of a member of the employee's immediate family. The immediate family
shall mean the employee's first legal spouse, parents, siblings, children and
parents-in-law. Additional leave may be granted at the discretion of management
of the Company.
 
20) PUBLIC HOLIDAYS
You will be entitled to the following gazetted State/Federal Public Holidays in
any calendar year.
 

New Year's Day Hari Raya Haji Deepavali Prophet Muhammad's Birthday Labour Day
Hari Raya Puasa Agong's Birthday Wesak Day Christmas Federal Territory Day  Awal
Muharram   Chinese New Year National Day  

   
21) CONFLICT OF INTEREST
It is a condition of your appointment that should you directly or indirectly at
any item have any interest that might exist or be created in conflict with your
responsibilities of your position or affecting the company business, you shall
immediately disclose to the Management the nature, character and extent of such
interest. In the event where there is a conflict of interest or being caught of
any non disclosure, the Company shall have the absolute right and discretion to
take whatsoever disciplinary action or steps deemed necessary, which shall also
include the termination of the employment agreement as provided in Clause 9(c)
above.
 
22) CONFIDENTIAL MATTERS
It is a condition of your appointment that you shall not, during the continuance
of your employment or thereafter, divulge to any person whomsoever and shall use
your best endeavours to prevent the publication or disclosure of any trade
secrets or confidential information concerning the business or finances of the
Company or any of its dealings, transactions or affairs which may come to your
knowledge during or in the course of your employment and shall not, during the
course of your employment permit or suffer to be done any damage or injury to
the property, customers, members or distributors, stockiest or business of the
Company.
 
23) INDEMNIFICATION
The Company reserves the right to pursue legal action if it deems such action
appropriate in relation to clause (15), (16) above. The employee agrees to
indemnify the Company, its affiliate companies, and all of its shareholders,
employees against all claims, liabilities, demands, and causes of action of all
kinds arising out of the employee's act of misconduct or breach of the terms and
conditions of this employment.
      
 
Page 3 of 4

--------------------------------------------------------------------------------

 
   
24) NON DISCLOSURE AND NON COMPETITION AGREEMENT
Upon acceptance of this Employment Notice, the employee hereby agrees to enter
into a Non-Disclosure and Non-Competition Agreement with the company for the
confidentiality of the company's commercial and business interest.
25) PERSONAL PARTICULARS
You shall at all times be under a duty to provide and update the Company with
your personal particulars, including but not limited to residential address,
residential telephone number, identity card number, driving licence number,
income tax reference number, Employee's Provident Fund membership number, date
of birth and corresponding particulars of spouse, next of kin and children.
  
26) RIGHT TO VARY TERMS
The Company shall have the right to vary the terms and conditions of service of
this agreement from time to time to meet the needs of the Company.
  
27) SEVERABILITY
If any of the provisions of this agreement become invalid, illegal or
unenforceable in any respect under any law, legality or enforceability of the
remaining provisions shall not be in any way affected or impaired.
 
All other terms and conditions not stated will be in accordance with the present
labour laws and the Company's Staff Manual, a copy of which is available for
your viewing at the Human Resources Department. The Company's Staff Manual is
subject to review by the Company as and when deemed necessary. In the event of
any inconsistency in the terms and conditions of employment, the Letter of
Appointment shall take precedence.
 
We trust you have read and understood the terms and conditions of employment. We
take this opportunity to express our pleasure in making this offer of
appointment and believe that your services will give great satisfaction and
growth to both parties.
 
If you are agreeable to the terms and conditions set herein, kindly sign and
return the duplicate of this letter within (14) fourteen days from the above
date for our record failing which, this letter of appointment shall lapse.
 
Yours sincerely,
Union Hub Technology Sdn. Bhd.
 
/s/ Karen Thum                             
Karen Thum
Human Resource Manager

--------------------------------------------------------------------------------

 
I, Wong Weng Kung (NRIC No. 720909-08-5057), confirm acceptance of the above the
terms and conditions of employment.
 
 
/s/ Wong Weng Kung                          
Signature
 
Date: 19th July 2011
   
 
Page 4 of 4

--------------------------------------------------------------------------------

 
  
NONCOMPETITION AND NONDISCLOSURE AGREEMENT
 
This Agreement is made between UNION HUB TECHNOLOGY SDN. BHD. (the "Employer"),
and (the "Employee"). WHEREAS, the Employee has or will obtain valuable
experience and knowledge with respect to the affairs of the Employer in terms of
their employment and working environment;
 
WHEREAS, the Employee realizes that the Employer has made a substantial
investment in time and money in developing business and customer relationships,
and that it is a legitimate business interest of the Employer to protect that
investment and to retain its contracts with the good will of its customers, and
the Employee further realizes that he is employed in a position of much trust
and responsibility by the Employer;
 
WHEREAS, the Employee is willing to agree to the terms and conditions
hereinafter set forth;
 
NOW, THEREFORE, in consideration of the Employee's continued employment with the
Employer and pursuant to the terms and conditions hereinafter set forth, and in
further consideration of their mutual covenants herein contained, the parties
hereto agree as follows:
 
1.   EMPLOYMENT AND DUTIES. The Employer agrees to continue to employ the
Employee and the Employee accepts his continued employment as CHIEF FINANCIAL
OFFICER or any other related position subject to the terms and conditions
hereinafter set forth. The Employee's duties shall be those currently being
performed by him for the Employer and any other related duties as may be
determined and assigned to the Employee from time to time hereafter by the
Employer.
 
2.   EXTENT OF SERVICES. The Employee shall devote his entire time, attention
and energies to the business of the Employer and shall riot during his
employment be engaged in any other business activity, without the continuing
approval of his supervisors, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage, but this shall not be construed
as preventing the Employee from investing his assets in such form or manner as
will not require any services on the part of the Employee in the operation of
the affairs of the companies in which such investments are made.
 
3.   CONFIDENTIAL INFORMATION. Employee agrees not to divulge, disclose, or
communicate to any person, firm, or corporation at any time, during or after
employment, in any fashion, form or manner, either directly or indirectly, any
information of any kind, nature, or description concerning any matters affecting
or relating to the business of Employer or Employee's employment with Employer
which specifically includes any matter whatsoever concerning Union Hub
Technology Sdn. Bhd., its subsidiaries, divisions or affiliated companies
(collectively referred to hereafter as "Confidential Information") .
 
The parties agree that Confidential Information includes, without limiting the
generality of the foregoing, the name of any customers of Employer, the prices
it obtains or has obtained or at which it sells or has sold its products or
services, research, development, marketing strategies, business plan and model,
business/ trade information, inventing, accounting, computer hardware
configuration, computer software, source code, manufacturing, engineering,
merchandising, equipment, or any other information of, about, or concerning the
business of Employer or the business of customers of Employer, its manner of
operation, its plans, processes, or other data of any kind, nature, or
description, without regard to whether any or all of the foregoing matters would
be deemed confidential, material, or important,
 
The parties agree that the above matters are important, material, and
confidential and gravely affect the effective and successful conduct of the
business of the Employer, and its goodwill, and that any breach of the terms of
this paragraph is a material breach hereof.
This Agreement shall not be deemed to prevent Employee from disclosing
Confidential Information if all of the following circumstances exist: (1) such
disclosure is necessary to the business of Employer and to the performance of
the duties of Employee; (2) such disclosure does not involve trade secrets or
other theretofore undisclosed matters; and (3) Employee makes such disclosure in
circumstances and in a manner reasonably calculated to benefit Employer and not
Employee or actual or potential competitors of Employer.
 
4.    RETURN OF CONFIDENTIAL INFORMATION. Upon termination of the Employee's
employment, all documents, art or office supplies, records, computer hard drive,
diskettes, or tape, notebooks and similar repositories of or containing
Confidential Information, including copies thereof, then in the Employee's
possession, whether prepared by him or others, will be left with the Employer.
In the event of a breach or threatened breach by the Employee of the provisions
of this Section 4, the Employer shall be entitled to an injunction restraining
the Employee from disclosing, in whole or in part, the Confidential Information,
or from rendering any services to any person, firm, corporation, association or
other entity to whom Confidential Information, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein shall be construed as
prohibiting the Employer from pursuing any other remedies available to the
Employer for such breach or threatened breach, including the recovery of damages
from the Employee.
  
 
Page 1 of 3

--------------------------------------------------------------------------------

 
  
5.    PATENTS.
 
A.   The Employee shall disclose fully to the Employer any and all inventions
which he shall conceive or make during his employment with Employer and all
inventions which he shall conceive or make during the period of six (6) months
after his last day of employment with Employer, which are in whole or in part
the result of his work with the Employer. Such disclosure is to be made promptly
after the conception of each invention, and the inventions are to become and
remain the property of the Employer, whether or not patent applications are
filed thereon. Upon request and at the expense of the Employer, the Employee is
to make application through the patent solicitors of the Employer for letters
patent of Malaysia and any and all other countries at the discretion of the
Employer on such inventions and to assign all such applications to the Employer
or its designated representative, all without additional payment during his
employment by the Employer and for reasonable compensation for time actually
spent by the Employee at such work at the request of the Employer after his
employment. The Employee is to give the Employer, its attorneys and solicitors,
all reasonable assistance in preparing andprosecuting such applications and, on
request of the Employer, to execute all papers and do all things that may be
reasonably necessary to protect the right of the Employer and vest in it or its
assigns the inventions, applications and letters patent herein contemplated.
 
B.   With respect to inventions the concept, creation or development of which is
outside the reasonable contemplation of the Employee's employment with the
Employer and which are not derived from or the result in whole or in part of the
Employee's work with the Employer and are not related in anyway or to any degree
to any project or field of work in which the Employer was engaged or was
actively considering during his employment by Employer, if, within six (6)
months from the date on which a complete description (where necessary by
sketches) of such an invention is submitted to the Employer by the Employee, the
Employer has not filed a first patent application thereon, or requested a
further period not exceeding six months, the Employer shall grant a written
release of the invention to the Employee upon the Employee's written request
(unless such release would conflict with any contractual obligations of the
Employer or with governmental requirements) and such Employee shall thereafter
be free to make application for a patent in respect of such invention at his own
expense. In the event that the Employer does not release the invention in
accordance with the foregoing provisions, the Employer shall make reasonable
compensation for such invention.
 
6.    NONSOLICITATION OF CUSTOMERS. The Employee agrees to refrain, during his
employment and for a period of two (2) years following his termination, from
soliciting or accepting, or attempting to solicit or accept, directly or by
assisting others, any business from any of the Employer's customers, including
actively sought prospective customers, with whom the employee had material
contact during his employment for purposes of providing products or services
that are competitive with those provided by the employer's business.
 
7.    NONSOLICITATION OF EMPLOYEES. The Employee agrees to refrain, during his
employment and for two (2) years following his termination, from recruiting or
hiring, or attempting to recruit or hire, directly or by assisting other, any
other employee of the Employer or its affiliates.
 
8.    TERMINATION OF EMPLOYMENT. The Employee may be terminated by the Employer
at any time if found guilty of misconduct specified or implied in relation to
this agreement without severance pay.
 
9.    SEVERABILITY AND INTERPRETATION. In the event that any provision of this
Agreement is held invalid by a court of competent jurisdiction, the remaining
provisions shall nonetheless by enforceable according to their terms. Further,
in the event that any provision are held to be overbroad as written, such
provisions shall be deemed amendable to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
enforceable as amended.
 
10.   APPLICABLE LAW/JURISDICTION/VENUE. This Covenant Not to Compete and
Non-Disclosure Agreement, and Employee's employment hereunder, shall be
construed according to the laws of the state of Willayah Persekutuan and
Employee hereby submits to the jurisdiction of the courts of the state of
Willayah Persekutuan and waives application of any foreign law relating to this
Agreement and Employee's employment by UNION HUB TECHNOLOGY. Any suit or action
of any kind relating to this Agreement or the subject matter hereof shall be
brought in a court located in Willayah Persekutuan, Malaysia.
 
11.    MISCELLANEOUS.
 
A.   Section headings contained herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this agreement. All terms
and words used herein shall be construed to include the number and gender as the
context of this Agreement may require.
 
B.   This agreement may be executed in any number of counterparts, each of which
shall be deemed an original part, all of which together shall constitute one and
the same instrument.
 
C.   This agreement sets forth the entire agreement and understanding of the
parties with respect to the transactions contemplated hereby and supersedes all
prior agreements, arrangements, and understandings relating to the subject
matter, including any prior agreements between the Employer and the Employee.
  
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
D.   No representation, promise, inducement or statement of intention has been
made by the Employer or the Employee which is not embodied in this agreement.
 
E.   This agreement may be amended, modified, superseded or canceled, and any of
the terms, provisions and conditions hereof may be waived, only by a written
instrument executed by the Employer and the Employee. The failure of any party
at any time or times to require performance of any provision herein shall not be
construed to be a waiver of any succeeding breach of such provision by such
party.
 
F.   The Employee agrees that the provisions of this agreement shall be binding
on his heirs, assigns, executors, administrators, and other legal
representatives.
  
IN WITNESS WHEREOF, the Employer has caused this agreement to be duly executed
and delivered by its officer duly authorized, and the Employee has duly executed
and delivered this agreement, all as of the date first below written.
 
 

SIGNED By ) /s/ KAREN THUM For and on behalf of ) HUMAN RESOURCE MANAGER Union
Hub Technology Sdn Bhd ) KAREN THUM

 
 

--------------------------------------------------------------------------------

 
I, Wong Weng Kung (NRIC No. 720909-08-5057) having read and understood the terms
and conditions contained in this letter of contract offer contained herein,
hereby agree and accepts the employment terms herein.
 
 
/s/ Wong Weng Kung                          
Signature
 
Date: 19th July 2011
 
 
Page 3 of 3

--------------------------------------------------------------------------------